
	

113 S2393 IS: Servicemember Employment Protection Act of 2014
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2393
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Pryor (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to improve the protection and enforcement of employment and
			 reemployment rights of members of the uniformed services, and for other
			 purposes.
	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the Servicemember Employment Protection Act of 2014.
		
			2.
			Unenforceability
			 of agreements to arbitrate disputes arising under USERRA
			
				(a)
				In
			 general
				Subchapter III of chapter 43 of title 38, United States
			 Code, is amended by adding at the end the following new section:
				
					
						4328.
						Unenforceability
				of agreements to arbitrate disputes
						
							(a)
							Protection of
				employee rights
							Notwithstanding any other provision of law, any
				clause of any agreement between an employer and an employee that
			 requires
				arbitration of a dispute arising under this chapter shall not be
				enforceable.
						
							(b)
							Exceptions
							(1)
								Subsection (a) shall
				not apply with respect to any dispute if, after such dispute
			 arises, the
				parties involved knowingly and voluntarily agree to submit such
			 dispute to
				arbitration.
							
								(2)
								Subsection (a) shall not preclude the
				enforcement of any of the rights or terms of a valid collective
			 bargaining
				agreement.
							
							(c)
							Validity and
				enforcement
							Any issue as to whether this section applies to an
				arbitration clause shall be determined by Federal law. Except as
			 otherwise
				provided in chapter 1 of title 9, the validity or enforceability of
			 an
				agreement to arbitrate referred to in subsection (a) or (b)(1)
			 shall be
				determined by a court, rather than the arbitrator, regardless of
			 whether the
				party resisting arbitration challenges the agreement to arbitrate
			 specifically
				or in conjunction with other terms of the agreement.
						
							(d)
							Application
							This
				section shall apply with respect to all contracts and agreements
			 between an
				employer and an employee in force before, on, or after the date of
			 the
				enactment of this
				section.
						.
			
				(b)
				Clerical
			 amendment
				The table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 4327 the
			 following
			 new item:
				
					
						4328. Unenforceability of
				agreements to arbitrate
				disputes.
					
					.
			
				(c)
				Application
				The
			 provisions of section 4328 of title 38, United States Code, as added by
			 subsection (a), shall apply to—
				
					(1)
					any failure to
			 comply with a provision of or any violation of chapter 43 of title 38,
			 United
			 States Code, that occurs before, on, or after the date of the enactment of
			 this
			 Act; and
				
					(2)
					to all actions or
			 complaints filed under such chapter 43 that are pending on or after the
			 date of
			 the enactment of this Act.
				
			3.
			Expansion of
			 employment and reemployment rights of members of uniformed services to
			 include
			 protection for absences from employment for medical treatment relating to
			 service-connected injuries and illnesses
			
				(a)
				In
			 general
				Section 4303(13) of
			 title 38, United States Code, is amended by inserting a period for which
			 a person is absent from a position of employment for the purpose of
			 medical or
			 dental treatment for an injury or illness incurred or aggravated in line
			 of
			 duty during a period of service in the uniformed services, after
			 any such duty,.
			
				(b)
				FMLA
				
					(1)
					Rule of
			 construction
					For purposes of that section 4303(13) and each
			 covered provision—
					
						(A)
						the reference in
			 that section 4303(13) to a period for which a person is absent from a
			 position
			 of employment for the purpose of medical or dental treatment shall not be
			 considered to be a reference to a period of leave under a covered
			 provision;
			 and
					
						(B)
						the person's
			 employer shall not designate the period of absence as such a period of
			 leave,
					unless the
			 person requests and obtains the leave under the corresponding covered
			 provision.
					(2)
					Definition
					In
			 this subsection, the term covered provision means—
					
						(A)
						title I of the
			 Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), including
			 the
			 application of that title under the Congressional Accountability Act of
			 1995 (2
			 U.S.C. 1301 et seq.) and chapter 5 of title 3, United States Code; and
					
						(B)
						subchapter V of
			 chapter 63 of title 5, United States Code.
					
			4.
			Suspension,
			 termination, or debarment of contractors for repeated violations of
			 employment
			 or reemployment rights of members of uniformed services
			
				(a)
				In
			 general
				Subchapter III of
			 chapter 43 of title 38, United States Code, as amended by section 2, is
			 further
			 amended by adding at the end the following new section:
				
					
						4329.
						Suspension,
				termination, or debarment of contractors
						
							(a)
							Grounds for
				suspension, termination, or debarment
							Payment under a contract
				awarded by a Federal executive agency may be suspended and the
			 contract may be
				terminated, and the contractor who made the contract with the
			 agency may be
				suspended or debarred in accordance with the requirements of this
			 section, if
				the head of the agency determines that the contractor as an
			 employer has
				repeatedly failed or refused to comply with a provision of this
			 chapter.
						
							(b)
							Conduct of
				suspension, termination, and debarment proceedings
							A contracting
				officer who determines in writing that cause for suspension of
			 payments,
				termination, or suspension or debarment exists shall initiate an
			 appropriate
				action, to be conducted by the agency concerned in accordance with
			 applicable
				law, including Executive Order 12549 or any superseding Executive
			 order, the
				Federal Acquisition Regulation, and any other regulations
			 prescribed to
				implement the law or Executive order.
						
							(c)
							Effect of
				debarment
							A contractor debarred by a final decision under this
				section is ineligible for award of a contract by a Federal
			 executive agency,
				and for participation in a future procurement by a Federal
			 executive agency,
				for a period specified in the decision, not to exceed 5
				years.
						.
			
				(b)
				Clerical
			 amendment
				The table of sections at the beginning of chapter 43 of
			 such title, as amended by section 2, is further amended by inserting after
			 the
			 item relating to section 4328, as added by such section, the following new
			 item:
				
					
						4329. Suspension, termination,
				or debarment of
				contractor.
					
					.
			
				(c)
				Regulations
				Not
			 later than 180 days after the date of the enactment of this Act, the
			 Federal
			 Acquisition Regulatory Council shall amend the Federal Acquisition
			 Regulation
			 to carry out section 4329 of title 38, United States Code, as added by
			 subsection (a).
			
				(d)
				Effective
			 date
				Section 4329 of title 38, United States Code, as added by
			 subsection (a), shall apply with respect to failures and refusals to
			 comply
			 with provisions of chapter 43 of such title occurring on or after the date
			 of
			 the enactment of this Act.
			
